Citation Nr: 0027488	
Decision Date: 10/17/00    Archive Date: 10/26/00

DOCKET NO.  92-06 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for myelodysplastic 
syndrome due to exposure to ionizing radiation.  

Entitlement to service connection for a bilateral eye 
disability (other than bilateral posterior subcapsular 
cataracts).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

William W. Berg, Counsel



INTRODUCTION

The veteran served on active duty from June 1941 to June 
1970.  

When this matter was previously before the Board of Veterans' 
Appeals (Board) in November 1997, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, for additional development.  
Following the requested development, the RO continued its 
denial of the claimed benefits.  The matter is now before the 
Board for final appellate consideration.  

In a decision dated in June 1996, the Board denied service 
connection for bilateral posterior subcapsular cataracts due 
to exposure to ionizing radiation.  In November 1997, the 
Board denied service connection for leukemia and 
hypothyroidism due to exposure to ionizing radiation.  

The Board notes that in a statement dated in June 2000, the 
veteran raised the issue of entitlement to service connection 
for skin cancer due to exposure to ionizing radiation.  He 
has submitted medical evidence showing pathological diagnoses 
of malignant melanoma and basal cell carcinoma.  This matter 
has not been developed for appellate consideration and is 
referred to the RO for action deemed appropriate.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran participated in radiation-risk activities 
while serving on active duty; the veteran last participated 
in an atmospheric nuclear test in 1962.  

3.  It is not shown that the veteran developed 
myelodysplastic syndrome as a consequence of exposure to 
ionizing radiation in service.  

4.  The veteran's current bilateral eye disability is not 
shown to be related to service or to any incident of service 
origin, including exposure to ionizing radiation.  

5.  An abnormal refractive error of the eyes was not acquired 
as a result of service or any incident of service origin.  


CONCLUSIONS OF LAW

1.  Service connection for myelodysplastic syndrome due to 
exposure to ionizing radiation in service is not warranted.  
38 U.S.C.A. §§ 1110, 1112(c), 1113, 1131, 1137, 5107 (West 
1991 & Supp 2000); 38 C.F.R. §§ 3.309(d), 3.311 (1999).  

2.  Service connection for a bilateral eye disability (other 
than bilateral posterior subcapsular cataracts), to include 
as due to exposure to ionizing radiation in service, is not 
warranted.  38 U.S.C.A. §§ 1110, 1112(c), 1113, 1131, 1137, 
5107 (West 1991 & Supp 2000); 38 C.F.R. §§ 3.303, 3.309(d), 
3.311 (1999).  

3.  Refractive error of the eyes is not a disability under 
the law providing for VA compensation benefits.  38 C.F.R. § 
3.303(c) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Myelodysplastic syndrome due to exposure to ionizing 
radiation

The Board finds that the veteran's claim for service 
connection for myelodysplastic syndrome due to exposure to 
ionizing radiation in service is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  See Hensley v. West, 212 
F.3d 1255, 1262 (Fed. Cir. 2000) (threshold requirement for a 
well-grounded claim is "uniquely low" and emphasis in 
"vast majority of cases" will be on the merits of the 
claim).  The Board is satisfied that all relevant evidence 
has been obtained with respect to this claim and that no 
further assistance to the veteran is required in order to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).  

The record establishes that the veteran was a participant in 
a number of operations involving nuclear testing in the late 
1950's and early 1960's.  The Defense Threat Reduction 
Agency, the successor organization to the Defense Nuclear 
Agency (DNA), has confirmed that he participated in 
Operations PLUMBBOB, HARDTACK I, and DOMINIC I.  Thus, there 
is no doubt that he participated in a radiation-risk activity 
during his active duty.  The Board observes, however, that 
myelodysplastic syndrome and the currently diagnosed eye 
disorders are not among the diseases for which service 
connection may be presumed on a radiation basis under the 
provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  
There is therefore no legal entitlement to service connection 
for the claimed disabilities on a presumptive radiation basis 
under controlling law.  See Hardin v. West, 11 Vet. App. 74, 
78 (1998); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), 
appeal dismissed, 56 F.3d 79 (Fed. Cir. 1995) (table).  

Under the provisions of 38 C.F.R. § 3.311 (formerly 38 C.F.R. 
§ 3.311b), a causal nexus must be demonstrated between 
radiation exposure in service and the subsequent development 
of the listed disease.  (For diseases listed in 38 U.S.C.A. 
§ 1112(c), causation is presumed if exposure to ionizing 
radiation in service is established.)  For the reasons set 
forth below, the Board concludes that the preponderance of 
the evidence is against a finding of causation in this case.  

In a report dated in December 1994, DNA noted that film badge 
dosimetry records in the veteran's name had been located and 
that the film badge data, together with reconstructed data, 
showed that he was exposed to external gamma irradiation of 
1.2 rem with an upper bound of 1.4 rem with virtually no 
neutron irradiation.  (DNA also noted that he had less than a 
0.15 rem 50-year committed dose equivalent to the red bone 
marrow as a result of his inhalation of fallout.)  In a 
report dated in November 1991, DNA noted that the veteran 
also had dosimetry data for the post-1962 atmospheric nuclear 
testing period and that all of his readings for 1963 and 1964 
were zero rem gamma.  In a letter dated in September 1999, 
the Defense Threat Reduction Agency stated that the radiation 
dose assessment provided in its December 1994 report remained 
current.  

In a letter dated in November 1997, the RO requested that 
Kenneth S. Graff, M.D., the veteran's private treating 
hematologist, furnish evidence to which he had previously 
referred indicating that myelodysplastic syndrome can result 
from prior exposure to ionizing radiation.  In a response 
dated the following month, Dr. Graff enclosed three 
references "that you can use as a starting point" to 
evaluate the veteran's claim that his prior radiation 
exposure may have been a precipitating factor in his 
myelodysplastic syndrome.  A review of these references 
suggests that there is a relationship between exposure to 
ionizing radiation and the development of myelodysplastic 
syndrome, but there is no indication of the level of exposure 
to ionizing radiation necessary to induce the development of 
myelodysplastic syndrome.  Dr. Graff's letters, as well as 
the veteran's statements in support of his claim, were of 
record when the VA Chief Public Health and Environmental 
Hazards Officer reviewed the claims file in December 1999.  

In an opinion dated in December 1999, the physician who is 
the Chief Public Health and Environmental Hazards Officer for 
VA noted the data cited in the DNA report and stated that the 
pertinent report of the Committee on Interagency Radiation 
Research and Policy Coordination does not provide screening 
doses for myelodysplastic or myeloproliferative disorders.  
The physician said that since this group of diseases includes 
some forms of preleukemia and leukemia, the screening dose 
for leukemia was used.  The physician continued as follows:  

4.  It is calculated that exposure to 5.5 
rads or less at age 41 provides a 99 
percent credibility that there is no 
reasonable possibility that it is at 
least as likely as not that leukemia 
appearing 20 or more years after exposure 
is related to ionizing radiation 
(Committee on Interagency Radiation 
Research and Policy Coordination (CIRRPC) 
Science Panel Report Number 6, 1988, page 
29).  Among Japanese A-bomb survivors the 
mortality rate for leukemia was 
significantly elevated at 40 rads and 
above but was not at lesser doses, the 
excess peaking within 10 years of 
exposure (Health Effects of Exposure to 
Low Levels of Ionizing Radiation (BEIR 
V), 1990, pages 242-253).  Other studies 
also show increased risk for leukemia 
from doses over 10 rads (Mettler and 
Upton, Medical Effects of Ionizing 
Radiation, 2nd edition, 1995, page 119).  

5.  With respect to page 9 of the Board 
of Veterans' Appeals remand, it is not 
possible to tell whether or not a 
particular malignancy in an individual 
exposed to ionizing radiation was caused 
by that exposure (Report of the National 
Institutes of Health Ad Hoc Working Group 
to Develop Radioepidemiological Tables, 
1985, page 17).  Usually the most that 
can be provided scientifically is an 
estimate of the probability or likelihood 
that the disease can be attributed to 
radiation.  

6.  Since the veteran is reported to have 
been exposed to a relatively low dose of 
radiation compared to the current 
occupational dose limit mandated by the 
Nuclear Regulatory Commission of 5 rem 
per year (Mettler and Upton, page 12) and 
to the screening dose used, in our 
opinion it is unlikely that the veteran's 
myelodysplastic syndrome can be 
attributed to exposure to ionizing 
radiation in service.  

In a memorandum to the RO dated in January 2000, the Director 
of the VA Compensation and Pension Service noted the 
foregoing opinion and stated that following a review of the 
evidence in its entirety, he was of the opinion that there 
was no reasonable possibility that the veteran's disability 
was the result of such exposure.  See 38 C.F.R. § 
3.311(c)(1)(ii).  

The Board accords more weight to the opinion of the Chief 
Public Health and Environmental Hazards Officer than to the 
opinion of Dr. Graff because it is based not only on 
epidemiological data but also on the best estimate of the 
veteran's actual exposure to ionizing radiation in service.  
Although the veteran has attacked the adequacy of the 
radiation exposure data, contending that the film badge 
dosimetry is inaccurate and that his exposure was far more 
extensive, the Board is left with the actual data derived 
from the dose assessment by the service department.  The 
veteran has not provided a competing dose estimate from a 
credible source showing a material difference with the dose 
data provided by DNA.  There is therefore no basis for 
referral of the matter to an independent expert pursuant to 
the provisions of 38 C.F.R. § 3.311(a)(3).  

The effect of the veteran's attack on the dose data provided 
by the service department is to invite the Board to speculate 
regarding the etiology of his diagnosed myelodysplastic 
disorder.  However, service connection may not be predicated 
on a resort to speculation or even to remote possibility.  
See 38 C.F.R. §§ 3.102, 3.311(f).  See also Davis v. West, 13 
Vet. App. 178, 185 (1999) (any medical nexus between the 
veteran's inservice radiation exposure and his fatal lung 
cancer years later was speculative at best, even where one 
physician opined that it was probable that the veteran's lung 
cancer was related to service radiation exposure); Morris v. 
West, 13 Vet. App. 94, 97 (1999) (diagnosis that appellant 
was "possibly" suffering from schizophrenia deemed 
speculative); (Bloom v. West, 12 Vet. App. 185, 186-87 (1999) 
(treating physician's opinion that veteran's time as a 
prisoner of war "could" have precipitated the initial 
development of his lung condition found too speculative to 
provide medical nexus evidence to well ground cause of death 
claim); Bostain v. West, 11 Vet. App. 124, 127-28 (1998) 
(private physician's opinion that veteran's preexisting 
service-related condition may have contributed to his 
ultimate demise too speculative, standing alone, to be deemed 
new and material evidence to reopen cause of death claim); 
Moffitt v. Brown, 10 Vet. App. 214, 228 (1997) (physician's 
opinion that "renal insufficiency may have been a 
contributing factor in [veteran's] overall medical 
condition" too speculative to constitute new and material 
evidence to reopen cause of death claim); Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996) (on claim to reopen a 
service connection claim, statement from physician about 
possibility of link between chest trauma and restrictive lung 
disease was too general and inconclusive to constitute 
material evidence to reopen); Perman v. Brown, 5 Vet. App. 
237, 241 (1993) (an examining physician's opinion to the 
effect that he cannot give a "yes" or "no" answer to the 
question of whether there is a causal relationship between 
emotional stress associated with service-connected post-
traumatic stress disorder and the later development of 
hypertension is "non-evidence").  

The Board therefore concludes that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for myelodysplastic syndrome due to exposure to 
ionizing radiation in service.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In so finding, the Board has considered the veteran's 
assertion in his substantive appeal received in March 1992, 
citing the 12th edition of the Merck Manual, that his 
excessive platelet count from overactive bone marrow, 
"smoldering" myelodysplastic disorder and hypothyroidism 
meet the criteria for multiple myeloma, which is both a 
potentially radiogenic disease under 38 C.F.R. § 3.311 and a 
disease subject to presumptive service connection on a 
radiation basis under 38 U.S.C.A. § 1112(c) and 38 C.F.R. 
§ 3.309(d).  The fact remains, however, that multiple myeloma 
has not been diagnosed in this case, despite multiple VA 
examinations and evaluations by the veteran's own treating 
hematologist.  The VA hematology examination in January 1997 
culminated in a diagnosis of myelodysplastic syndrome.  This 
diagnosis is essentially consistent with reports from Dr. 
Graff.  Although medical treatise evidence may be used to 
establish a nexus between a claimed disability and service, 
there is still the requirement that the veteran have a 
competent medical diagnosis of a current disorder.  Hensley 
v. West, 212 F.3d at 1265.  Such a diagnosis is absent with 
respect to multiple myeloma.  

B.  Bilateral eye disability (other than bilateral posterior 
subcapsular cataracts)

The veteran also asserts that he has bilateral macular 
degeneration as a result of his exposure to ionizing 
radiation in service.  When the veteran was examined at a VA 
eye clinic in February 1991, the examiner indicated that the 
veteran's macular degeneration "could have been aggravated 
by sluggish blood flow secondary to high platelet count, 
secondary to irradiation."  In view of this opinion, the 
Board finds that the veteran's claim for service connection 
for bilateral eye disability (other than bilateral posterior 
subcapsular cataracts) is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  See Hensley v. West, 212 F.3d at 
1262.  The Board is satisfied that all relevant evidence has 
been obtained with respect to this claim and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  

The service medical records show that the veteran's visual 
acuity was normal until the late 1940's when glasses were 
prescribed.  Thereafter, his uncorrected distant vision was 
found to be 20/20, bilaterally, on periodic examinations.  He 
was initially issued glasses in October 1958 when his 
uncorrected near vision was found to be 20/40, bilaterally.  
On an annual examination in March 1960, it was reported that 
the veteran had eye trouble and wore glasses for reading 
only.  In July 1961, the veteran was seen at a service clinic 
for complaints of onset the day before of decreased vision in 
the right eye centrally with some pain behind the eye.  An 
examination showed edema of the right disc with some 
inflammation evident as well as some mild venous enlargement.  
Two or three dark spots were present in the macular area.  
The left eye was normal.  The impression was right papillitis 
(optic neuritis).  The veteran was hospitalized at a service 
hospital in July and August 1961 for complaints of blurring 
of vision of the right eye.  An examination of the right eye 
during hospitalization revealed choking of the disc "with 
some splinter hemorrhages on the superior and temporal to the 
disc."  The retinal veins were dilated.  A complete workup 
"failed to discover the etiology of the infection."  The 
veteran was treated with adrenocorticotropic hormone and 
antibiotics until the condition cleared.  The diagnosis at 
discharge was optic neuritis of undetermined cause.  

The service medical records also show that by August 1962, 
the veteran had slightly defective uncorrected distant vision 
on the right as well as near vision requiring correction.  In 
January 1963, he was treated for blepharitis of the left eye.  
On funduscopic examination of the eyes for a promotion 
examination in May 1963, pigment and some exudate were 
scattered in the periphery, bilaterally, but mainly in the 
lower quadrants, with no activity noted at present; the 
vessels were normal, bilaterally.  Later funduscopic 
examinations of the eyes tended to be consistent with these 
findings first noted in May 1963.  When examined in May 1963, 
it was reported that the veteran had worn glasses "since 
1948" for reading.  A promotion examination at that time 
showed the central fields to be "normal except for slightly 
enlarged blind spot" in the right eye.  On ophthalmologic 
consultation in June 1963, astigmatism and presbyopia were 
diagnosed.  When examined on ophthalmologic consultation in 
December 1963, findings bilaterally appeared to be 
essentially consistent with those first shown the previous 
May.  On ophthalmologic consultation in April 1967, the 
diagnoses were presbyopia and old macular lesion in the left 
eye.  On periodic examination in December 1968, the optic 
disc and vessels were normal and a small amount of pigment 
was present in the periphery of the disc of the right eye.  
His uncorrected distant vision was 20/20, bilaterally, while 
uncorrected near vision was 20/200, correctable to 20/20 on 
the right, and 20/70, correctable to 20/20 on the left.  It 
was reported that the veteran had had optic neuritis due to 
abscess of the front teeth in 1961 that was treated with 
cortisone.  It was further reported that he had worn glasses 
for reading since 1959 and that there had been no recurrence 
of optic neuritis.  When examined for retirement in 
January 1970, the fundi were found to be normal and the 
veteran's distant and near vision were the same as reported 
in 1968.  A summary of defects included defective near 
vision, correctable to 20/20.  

The earliest indication following service of chronic 
bilateral eye pathology was in 1990, when the veteran was 
seen at a service department clinic and macular degeneration 
and bilateral cataracts were diagnosed.  M. F. Corcoran, a 
private ophthalmologist, agreed with the diagnoses in a 
letter dated in January 1991.  In May 1991, G. E. O'Grady, 
M.D., a professor of ophthalmology at a University medical 
school diagnosed age-related macular degenerative changes in 
both eyes, with a disciform scar in the left eye; and early 
cataract formation, bilaterally.  When seen at a service 
ophthalmology clinic in March 1992, the assessment was age-
related macular degeneration (ARMD), bilaterally, greater on 
the left than on the right.  Examinations in the early 1990's 
by R. R. Paylor, M.D., a private ophthalmologist, indicated 
that the veteran had age-related macular degeneration in the 
right eye and dry macular degeneration in the left eye.  

The Board denied service connection for bilateral posterior 
subcapsular cataracts on a radiation basis in June 1996.  The 
issue before the Board now is whether his other currently 
diagnosed eye pathology may be service connected.  

In a letter to the RO dated in September 1996, Dr. Paylor 
stated that the veteran had age-related macular degeneration 
and cataracts, including nuclear cataracts.  Dr. Paylor was 
also of the opinion that the veteran's exposure to ionizing 
radiation had not caused his macular degeneration, which was 
the problem mostly responsible for his loss of visual acuity.  

Macular degeneration and cataracts were diagnosed on a VA 
ophthalmologic examination in January 1997.  The examiner 
also stated that the veteran probably had a central scotoma, 
bilaterally, that probably would not be shown on a Goldmann 
chart.  The history elicited at that time was that the 
veteran was found to have macular degeneration, bilaterally, 
about 10 years previously.  (This is essentially consistent 
with the veteran's statement, received in April 2000, in 
which he indicated that he had had macular degeneration "for 
fifteen plus years.")  His vision in the right eye had been 
poor for some time, and his vision in the left eye was 
gradually failing.  Following the examination, the examiner 
expressed the opinion that the veteran's macular degeneration 
and cataracts were a consequence of the aging process in both 
eyes and were unrelated to service.  

In accordance with the Board's November 1997 remand, the 
claims file was referred to the physician who conducted the 
VA ophthalmologic examination in January 1997 for a complete 
review, which was accomplished in January 1998.  The 
reviewing physician noted, in particular, the absence of 
evidence for eye pathology between 1970 and 1990 and 
reaffirmed his previous opinion, stating:  

[M]acular degeneration is thought to be 
due to aging.  There is no evidence it is 
due to ionizing radiation.  There is no 
record of cataracts [or] macular 
degeneration in his active duty records.  
His cataracts should be also be secondary 
to aging, not radiation.  

The Board notes the veteran's contention that he has macular 
degeneration due to abnormal blood vessel growth into the 
retina due to a bone marrow problem that he in turn maintains 
is a consequence of his service exposure to ionizing 
radiation.  However, the veteran is a lay person.  Although 
he is competent under the law to describe the symptoms he has 
seen or experienced, he is not competent to render a 
diagnosis, or to offer a medical opinion attributing a 
disability to service, as this requires medical expertise.  
See Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  

Although a VA examiner in February 1991 indicated that the 
veteran's macular degeneration was ultimately due to his 
irradiation in service, the preponderance of the evidence has 
been against any such finding.  Both VA and private 
ophthalmologists have attributed the veteran's bilateral 
macular degeneration to the aging process.  The VA examiner 
in January 1998 stood by this assessment following a review 
of the claims file.  The opinion rendered in February 1991 
was much more impressionistic and indicated the possibility 
of a relationship to service - "could have been aggravated 
by sluggish blood flow secondary to high platelet count, 
secondary to irradiation" - and does not appear to have been 
based on a review of the record.  The Board therefore finds 
that the opinion based on a review of the chart is entitled 
to far greater weight.  See Wilson v. Derwinski, 2 Vet. 
App. 16, 20-21 (1991) (an opinion relating a current 
disability to service has more probative value when it takes 
into account the records of prior medical treatment so that 
the opinion is a fully informed one); Corry v. Derwinski, 3 
Vet. App. 231, 234 (1992) (Board has a plausible basis to 
reject a physician's "conjecture" that a disability was 
acquired as a result of service where relevant treatment 
reports dating back a number of years were not mentioned by 
the physician rendering the opinion).  See also Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 524 U.S. 940 (1998) (a well-grounded claim 
under 38 U.S.C.A. § 5107(a) is not necessarily a claim that 
will ultimately be deemed allowable under § 5107(b)).  

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  When aggravation 
of a veteran's nonservice-connected condition is proximately 
due to or the result of a service-connected disability, the 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  As service connection is 
not in effect for a blood disorder, however classified, there 
is no legal entitlement to service connection for bilateral 
eye disability secondary to a blood disorder.  

Finally, the veteran contends that his loss of visual acuity 
is service related because his refractive error advanced more 
rapidly than normal during service.  There is no evidence for 
this.  There is, for example, no showing of superimposed 
trauma to the eyes during service such as to result in an 
abnormal refraction.  Generally, under the rating schedule, 
the best distant vision obtainable after best correction by 
glasses is the basis of rating.  38 C.F.R. § 4.75 (1999).  On 
periodic examination in December 1968, the veteran's 
uncorrected distant vision was 20/20, bilaterally, a visual 
acuity that was unchanged when he was examined for retirement 
in January 1970.  Although defective near vision was noted on 
separation examination, this refractive error was 
"correctable to 20/20".  Mere refractive error of the eyes 
is not a disability within the meaning of the law providing 
for VA compensation benefits.  See 38 C.F.R. § 3.303(c).  
Moreover, as indicated above, the veteran as a lay person is 
not competent to render a medical opinion diagnosing a 
refractive error or attributing any abnormality of refraction 
to service or to any incident of service origin.  See, e.g., 
Stadin v. Brown, 8 Vet. App. 280, 284 (1995), and cases cited 
therein.  No physician or ophthalmologist has attributed any 
current refractive error to the veteran's service.  It 
follows that service connection for bilateral eye disability 
on the basis claimed by the veteran is not warranted.  The 
evidence is not so evenly balanced as to raise doubt 
concerning any material issue.  38 U.S.C.A. § 5107(b).  
 


ORDER

Service connection for myelodysplastic syndrome due to 
exposure to ionizing radiation in service is denied.  

Service connection for a bilateral eye disability (other than 
bilateral posterior subcapsular cataracts), to include as due 
to exposure to ionizing radiation in service, is denied.  



		
	ROBERT E. SULLIVAN
	Veterans Law Judge
	Board of Veterans' Appeals



 

